    Case: 4:20-cv-00015-DMB-RP Doc #: 113 Filed: 11/25/20 1 of 2 PageID #: 1365




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

CLEVELAND SCHOOL DISTRICT                                                       PLAINTIFF

VERSUS                                                         CASE NO. 4:20-cv-00015-SA-RP

ARGONAUT GREAT CENTRAL
INSURANCE COMPANY, RSUI
INDEMNITY COMPANY, AND
THE TRAVELERS INDEMNITY COMPANY                                              DEFENDANTS

                                    NOTICE OF SERVICE

       NOTICE IS HEREBY GIVEN that Defendant, RSUI Indemnity Company (“RSUI” or

“Defendant”), by and through its attorneys of record at Galloway, Johnson, Tompkins, Burr &

Smith, has this date served in the above entitled action the following:

               RSUI INDEMNITY COMPANY’S FIRST SUPPLEMENTAL ANSWERS
               TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

Counsel for Defendants retains the originals as custodian thereof.

       Respectfully submitted, this 25th day of November, 2020.

                                              RSUI INDEMNITY COMPANY


                                      By:      /s/ Kathryn Platt
                                              KATHRYN BREARD PLATT (MSB# 102141)
                                              GALLOWAY, JOHNSON, TOMPKINS,
                                                  BURR & SMITH
                                              2510 14th Street, Suite 910
                                              Gulfport, MS 39501
                                              Telephone: (228) 214-4250
                                              Facsimile: (228) 214-9650
                                              Email: kplatt@gallowaylawfirm.com

                                              -And-


                                              FREDERICK W. SWAIM III (PHV, LA#28242)
                                              GALLOWAY, JOHNSON, TOMPKINS,
                                              BURR & SMITH
    Case: 4:20-cv-00015-DMB-RP Doc #: 113 Filed: 11/25/20 2 of 2 PageID #: 1366




                                            701 Poydras Street, 40th Floor
                                            New Orleans, Louisiana 70139
                                            Telephone: (504) 525-6802
                                            Facsimile: (504) 525-2456
                                            Email: fswaim@gallowaylawfirm.com
                                            Attorneys for Defendant, RSUI Indemnity Company




                                CERTIFICATE OF SERVICE

       I, Kathryn Breard Platt, one of the attorneys for Defendant, RSUI Indemnity Company,

do hereby certify that I have this date served the above and foregoing Notice of Service upon all

counsel of record and interested persons via the Court’s ECF filing system.

       So certified, this 25th day of November, 2020.

                                                    /s/ Kathryn Platt
                                                    KATHRYN BREARD PLATT (#102141)




                                                2
